Case 1:15-cv-00382-HSO-JCG Document 334-4 Filed 01/10/19 Page 1 of 2

EXHIBIT 4
Case 1:15-cv-00382-HSO-JCG Document 334-4 Filed 01/10/19 Page 2 of 2

Douglas Handshoe

From: foodvacation Canada <foodvacation@gmail.com>
Sent: Tuesday, May 15, 2018 12:31 PM

To: gargiulo_chambers@mssd.uscourts.gov

Ce: Douglas Handshoe

Subject: 15-CV-382

Dear Judge Gargiulo:
Good day.

iam writing regarding the settlement conference in the above captioned case. It is currently scheduled for May 31,
2018.

Your Case Management Order states: "If a party believes the scheduled
settlement conference would not be productive and should be cancelled, the party is directed to inform the Court via e-
mail of the grounds for their belief at least seven (7) days prior to the conference."

On May 8, 2018, | wrote to Mr. Handshoe to let him know | was open to settlement of the dispute. He responded saying
he was "happy to listen to any offer to settle."

On May 9, | then made specific proposals, which included settling the issue of all of my counterclaims and all disputes
between us. | made some non-monetary demands of Mr. Handshoe.

On May 10, Mr. Handshoe replied, referred to my counterclaims as threats, and demanded payment of large sums of
money.

| believe any settlement conference would be futile and perhaps counterproductive. Given that | am currently working
outside of North America, the cost to me would also be extremely high given the prospect of actually reaching any
agreement. When Mr. Handshoe filed this lawsuit, he knew that it involved many foreign defendants including myself.

| am therefore requesting that the settlement conference be cancelled as non-productive. In the alternative, |
respectfully request that | be allowed to participate via teleconference should the conference actually be held.

Finally, | also note that pleadings have not yet closed, and | have never seen Mr. Handshoe's defence. | anticipate filing a
motion to extend deadlines for dispositive motions based on this and other factors.

Kind Regards,

Charles L. Leary, PhD
